[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Upon review of the record as a whole, with particular attention to the statements in plaintiff's "Appeal to Superior Court," the applicable standard of review and the governing statute and regulation, the appeal is dismissed. The plaintiff repeatedly tape recorded discussions of his superiors other unemployees over their objections. He admits to this in his appeal. The employee cannot unilaterally declare his own conditions of unemployment in derogation of the reasonable directives of the employer. If, as here, the plaintiff claims to be aggrieved by actions of his employer, there are appropriate means to redress them. The plaintiff's actions were not among them. The appeal is dismissed.
BY THE COURT
Bruce L. Levin Judge of the Superior Court